DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on Oct. 12, 2020 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 recites the limitation "the plurality of sampling enclosures" and “the plurality of controlled storage rooms” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends from claim 1, which only recites enclosures. Sampling enclosures and controlled atmosphere rooms aren’t recited until claim 2. Further, there is no previous recitation of controlled “storage” rooms, only controlled atmosphere rooms. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0097050 A1; April 26, 2012) in view of McMillan (US Patent No. 6,658,994 B1; Dec. 9, 2003).
Regarding claims 1-2 and 21-24, Schaefer discloses a control system for a controlled atmosphere room for housing agricultural and horticultural commodities, wherein the control system comprises an enclosure having a controlled atmosphere 
With respect to the control system comprising a plurality of plurality of enclosures having plurality of controlled atmosphere rooms and a corresponding plurality of sampling enclosures, the examiner notes that adding more enclosures is merely an obvious variant over the prior art as it would allow for the control for more commodities at one time. 
As stated in MPEP 2144.04: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Schaefer teaches a control system as described above, and further teaches that the control system regulates the atmosphere within each enclosure. 
With respect to the control system being “adapted to” perform the claimed functions, the examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114). 

Alternatively, the control system of Schaefer performs a plurality of atmospheric measurements within each enclosure over time and determines a change over time of a respiratory value ([0006]-[0013]). 
With respect to selecting commodities from among the enclosures based upon the detected change over time and delivering the selected commodities, McMillan discloses an assembly for storing and maintain food products at predetermined temperature and further includes a control system that ranks the shelf life of the stored food product to indicate the food product with the least amount of remaining shelf life (col 10 lines 30-40). 
It would have been obvious to one of ordinary skill in the art to have the control system of Schaefer select and delivery commodities from the enclosure that have the least amount of remaining shelf life lest as taught by McMillan. Doing so would prevent any commodity from being wasted within the enclosure. 
Regarding claims 3 and 25, as stated above, Schaefer discloses an enclosure comprising a controlled atmosphere room and a corresponding sampling enclosure.
Schaefer further teaches that the sample enclosure is in fluid communication with the respective controlled atmosphere room as they can share the same atmosphere ([0006]).
Regarding claims 4 and 26, Shaefer teaches that the atmospheric measurements are performed in the enclosure with the controlled atmosphere room and sampling enclosure ([0006]-[0013]).
Regarding claims 5-7 and 28-30, Schaefer further teaches that the system monitors the respiratory quotient, which is the ratio of the volume of carbon dioxide released to the volume of oxygen consumed ([0008]).
Regarding claims 8-9, as stated above, Schaefer teaches a control system that regulates the atmosphere within each enclosure. 
With respect to the control system being “adapted to” perform the claimed function, the examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114). 
In the instant case, the claims are directed towards a system comprising a plurality of enclosures and a control system. As Schaefer discloses an enclosure and a control system, and further renders obvious a plurality of enclosures, the functional language of the control system is not given patentable weight as the control system of Schaefer would be capable of performing the claimed functions. 
Further, McMillan discloses an assembly for storing and maintain food products at predetermined temperature and further includes a control system that ranks the shelf life of the stored food product to indicate the food product with the least amount of remaining shelf life (col 10 lines 30-40). 
It would have been obvious to one of ordinary skill in the art to have the control system of Schaefer select and delivery commodities from the enclosure that have the 
Regarding claims 10 and 27, Schaefer discloses that the sampling enclosure is contained within a controlled atmospheric room (See Figures, [0006]-[0013]).


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEPHANIE A COX/Examiner, Art Unit 1791